            Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 1 of 95




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


Lynk Labs, Inc.,
                                                  Case No. 6:21-cv-00097-ADA
               Plaintiff,
                                                  JURY TRIAL DEMANDED
       v.
                                                  FIRST AMENDED COMPLAINT
Home Depot USA, Inc., The Home Depot Inc.,        FOR PATENT INFRINGEMENT
and Home Depot Product Authority, LLC,

              Defendants.
          Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 2 of 95



         Plaintiff, Lynk Labs, Inc. (“Lynk”), files this First Amended Complaint for Patent

Infringement against Home Depot USA, Inc. (“HDUSA”), The Home Depot Inc. (“THD”), and

Home Depot Product Authority, LLC (“HDPA”) (collectively “Home Depot”), and in support

thereof alleges and avers as follows:

                                   NATURE OF THE ACTION

         1.     This is a civil action arising under the patent laws of the United States, 35 U.S.C. §

1 et seq., specifically including 35 U.S.C. § 271, based on Home Depot’s willful infringement of

U.S. Patent Nos. 10,492,251 (the “’251 Patent”); 10,757,783 (the “’783 Patent”); 10,091,842 (the

“’842 Patent”); 10,932,341 (the “’341 Patent”); 10,537,001 (the “’001 Patent”); 10,349,479 (the

“’479 Patent”); 10,652,979 (the “’979 Patent”); 10,154,551 (the “’551 Patent”); and 10,517,149

(the “’149 Patent”) (collectively “the Patents-in-Suit”). The Patents-in-Suit are attached hereto as

Exhibits A–I.

                                          THE PARTIES

         2.     Lynk is a corporation incorporated in the State of Illinois with its principal place of

business at 2511 Technology Drive, Suite 108, Elgin, Illinois 60124. Before then, Lynk’s principal

place of business was 585 Tollgate Road, Suite E, Elgin, Illinois 60017.

         3.     Upon information and belief, HDUSA is a Delaware corporation with its principal

place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339. HDUSA operates physical

stores in this District, including at 1803 North I-35 Bellmead Waco, Waco, Texas 76705 and at

5605 W Waco Dr., Waco, Texas 76710, at which HDUSA sells products to customers in this

District, including the products accused of infringement in this case. Likewise, HDUSA operates

at least one distribution center in this District, including at 10815 Sentinel St., San Antonio, Texas

78217.




                                                  -1-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 3 of 95



        4.      Upon information and belief, THD is a Delaware corporation with its principal

place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339. THD operates a Home Depot

Technology Center at 13011B McCallen Pass, Austin, Texas 78753. Likewise, THD owns and

operates BlackLocus, a “Home Depot Innovation Lab,” at 101 W 6th Street, Suite 700, Austin,

Texas 78701. Additionally, THD operates an app available for iOS and Android devices on which

THD sells products to customers in this District, including the products accused of infringement

in this case:




        5.      Upon information and belief, HDPA is a Georgia limited liability company with its

principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia 30339. HDPA operates




                                               -2-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 4 of 95



www.homedepot.com, and sells products on that website to customers in this District, including

the products accused of infringement in this case.

       6.      HDUSA, THD, and HDPA are each individually liable and are jointly and severally

liable for infringement of the Patents-in-Suit. Under theories of alter ego, single business

enterprise liability, and agency, the conduct of each can be attributed to and considered the conduct

of others for purposes of infringement of the Patents-in-Suit. HDUSA, THD, and HDPA have in

the past and continue to hold themselves out as a single entity—“Home Depot” —acting in concert,

with knowledge of each other’s actions and control over each other.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because the claims arise under the patent laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. § 271.

       8.      This Court has personal jurisdiction over Home Depot in this action because its

contacts with the Western District of Texas are significant and pervasive. Home Depot has

committed acts within the Western District of Texas giving rise to this action and Home Depot has

established minimum contacts with this forum such that the exercise of jurisdiction over Home

Depot would not offend traditional notions of fair play and substantial justice.

       9.      On information and belief, Home Depot has committed and continues to commit

acts of infringement in this District by, among other things, offering to sell and selling products

and/or services that infringe the Patents-in-Suit.

       10.     Further, THD operates a Home Depot Technology Center within the District. In a

2018 press release, Home Depot announced that it would hire “approximately 1,000 new

technology professionals . . . at its primary technology centers in Atlanta, Austin[,] and Dallas to

support initiatives related to its $11.1 billion three-year strategic investment plan. Exhibit J, The


                                                 -3-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 5 of 95



Home       Depot      to     Hire     1,000      Technology      Professionals,     available     at

https://www.prnewswire.com/news-releases/the-home-depot-to-hire-1-000-technology-

professionals-300632084.html.

       11.     Likewise, THD owns and operates the BlackLocus Home Depot Innovation Lab

within the District, which Home Depot characterizes as “a substantial investment in data science,

innovation, technology and design.”            Exhibit K, Home - BlackLocus, available at

https://www.blacklocus.com/#about. Upon information and belief, THD employees at both the

Home Depot Technology Center and BlackLocus have conducted and continue to conduct research

related to the products that infringe the Patents-in-Suit.

       12.     Moreover, HDUSA is registered to do business in the State of Texas, and has

appointed Corporation Service Co. DBA CSC - Lawyers Inco, located at 211 E. 7th St. Suite 620,

Austin, Texas 78701, as its agent for service of process. Upon information and belief, THD was

registered to do business in the State of Texas, and had also appointed Corporation Service Co.

DBA CSC - Lawyers Inco, located at 211 E. 7th St. Suite 620, Austin, Texas 78701, as its agent

for service of process. Likewise, upon information and belief, HDPA was registered to do business

in the State of Texas, and had also appointed Corporation Service Co. DBA CSC - Lawyers Inco,

located at 211 E. 7th St. Suite 620, Austin, Texas 78701, as its agent for service of process.

       13.     Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b).

       14.     Home Depot has a physical presence and a regular and established place of business

in the Western District of Texas, including its retail orange box stores, its distribution center(s),

the Home Depot Technology Center, and BlackLotus, as detailed above. Home Depot further sells

products out of its retail orange box stores through both its homedepot.com website and on the

Home Depot app.




                                                 -4-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 6 of 95



       15.     In H-E-B, LP v. Wadley Holdings, LLC, d/b/a Nice COOLERS, Case No. 6:20-CV-

00081-ADA, HDUSA and HDPA admitted that they do business in the State of Texas and that

they maintain regular and established places of business within this Judicial District. See ECF 30,

Answer at ¶ 13. Similarly, in LedComm LLC v. The Home Depot, Inc., Case No. 6:20-cv-00946,

HDUSA again conceded it does business in the State of Texas and operates retail stores in this

District. See generally ECF 14.

       16.     Further, Home Depot has committed acts of infringement in this District.

       17.     For example, the accused Commercial Electric 13 in. Brushed Nickel Color

Changing LED Ceiling Flush Mount (SKU: 1003 334 178) is available for sale to customers in

this District at HDUSA’s retail orange box stores:




       18.     The accused Commercial Electric 13 in. Brushed Nickel Color Changing LED

Ceiling Flush Mount is available for sale to customers in this District on THD’s phone-based app:




                                                -5-
           Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 7 of 95




       19.     The accused Commercial Electric 13 in. Brushed Nickel Color Changing LED

Ceiling Flush Mount is available for sale to customers in this District on HDPA’s homedepot.com

website:       https://www.homedepot.com/p/Commercial-Electric-13-in-Brushed-Nickel-Color-

Changing-LED-Ceiling-Flush-Mount-2-Pack-JJU3011L-2-BN/305607242.

       20.     Upon information and belief, the other products accused of infringement in this

Complaint are similarly sold in this District through HDUSA’s retail orange box stores, THD’s

app, and HDPA’s homedepot.com website.



                                              -6-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 8 of 95



        21.     Further, on information and belief, Home Depot knowingly expanded their

products incorporating Lynk’s patented technology based on research taking place at Home

Depot’s Technology Center and/or BlackLocus in this District.

                                  FACTUAL BACKGROUND

        22.     Lynk was founded in 1997 by Mike Miskin, who is and was President and CEO of

Lynk.       Since its inception, Lynk has been a technology pioneer, challenging industry

understanding of conventional physics, beginning with technology in fields such as broadband

communications, wireless communications, and wireless power.

        23.     In the early 2000s, after being negatively impacted by the telecom bubble, Lynk

needed to explore other market opportunities to reshape the company. While trying to continue to

innovate in telecommunications, high speed backplanes, wireless power, etc., Lynk realized it

could also apply and advance some of its technology in the general lighting field. At that time, the

development of light emitting diode (“LEDs”) for general lighting uses was still in its very early

stages. Over the course of the next several years, Lynk developed and patented pioneering

innovations that are now common place in the LED lighting industry including but not limited to:

LED lighting systems driven by constant voltage power supplies, smart LED lighting systems,

warm dim or warm glow LED lighting devices, LED lighting devices and/or systems allowing

users to select the brightness and/or color temperature of light, vintage/filament style LED light

bulbs, LED replacement tubes, direct AC mains connected LED assemblies known as driver-on-

board (“DoB”), and LED lighting devices with an integrated universal voltage driver (“Integrated

Driver”).

        24.     A significant percentage of Home Depot’s total revenue is derived from sales of

lighting products, and lighting products in the preceding categories dominate the lighting products

on Home Depot’s shelves.


                                                -7-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 9 of 95



        25.     Lynk’s groundbreaking research, which continues to this day, has consistently cut

directly against conventional wisdom in the industry, resulting in inventions that are now common

in the industry.

        26.     Lynk was, and still is, a small American business that supplies LED lighting

assemblies, modules, lamps, drivers, and system solutions.

        27.     Lynk has witnessed with dismay the increasing presence of Lynk’s patented

technology on the shelves of Home Depot stores, including Home Depot’s private label LED

lighting products under the Commercial Electric, Hampton Bay, EcoSmart, and Home Decorator’s

Collection brands.

        28.     Prior to LED technology being advanced and developed by companies such as

Lynk to meet general lighting requirements, Home Depot did not offer many private label lighting

products. As LED technology became more popular over the past decade, Home Depot has

increased its private label LED lighting product line and brand awareness for those lines, growing

its profits at the expense of the lighting industry.

        29.     Today, Home Depot has several brands of LED lamps, LED luminaires, and LED

lighting systems that directly compete with LED lighting companies, including but not limited to

Home Depot’s own suppliers, the same way LED lighting companies compete with each other

generally. Home Depot’s private label LED lighting business segment, is a lighting business like

any LED lighting company, not just a sales channel.

        30.     As Home Depot’s private label LED lighting business grew, it became apparent

that Lynk had to do something to protect its business.

        31.     On January 4, 2018, Mr. Miskin was introduced to Aaron Stein, Eric Snyder, and

Kevin Doughty of Home Depot. At that time, Mr. Miskin presented the Lynk patent portfolio to




                                                  -8-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 10 of 95



Home Depot and identified a number of infringing Home Depot products. Lynk optimistically

presented the situation as an opportunity for a potential strategic partnership.

       32.     On January 24, 2018, Mr. Miskin had a further phone call with Mr. Snyder and

Craig Brown at which time the parties discussed Lynk’s patent portfolio in detail, including an

offer by Lynk for the two companies to explore collaborating on products and Lynk’s intellectual

property. Lynk noted then and in a follow-up email that, if the parties could not collaborate in

some way, it was necessary for them to begin negotiating the terms of a license to Lynk’s portfolio.

See Exhibit L. Mr. Snyder rejected Lynk’s proposal that Lynk and Home Depot collaborate.

       33.     Approximately two weeks later, on February 6, 2018, Mr. Miskin received a letter

from Mr. Matthew Nesbitt, Home Depot’s Senior Corporate Counsel - Intellectual Property,

seeking additional information about Lynk’s patent portfolio, including a request for detailed

infringement analysis of LED products Home Depot was selling. See Exhibit M.

       34.     On February 7, 2018, Mr. Miskin reiterated to Mr. Nesbitt that Lynk preferred to

structure a mutually beneficial business relationship between the parties instead of patent litigation.

See Exhibit N, p. 2. Lynk informed Home Depot that it would be willing to provide information

on how a business relationship or resolution could be formed along with providing detailed claim

charts if Home Depot would enter a Non-Disclosure Agreement (“NDA”) with Lynk. Id. In that

email, Lynk also informed Mr. Nesbitt that Lynk’s patents covered, inter alia, correlated color

temperature (“CCT”) selectable LED lighting products, down lights, and other products at issue in

this case. See id.

       35.     On February 12, 2018, Mr. Nesbitt emailed Mr. Miskin indicating that Home Depot

was not willing to sign an NDA as Home Depot desired to share Lynk’s confidential business

information with unidentified third parties. See id., p. 1. This was the beginning of Home Depot’s




                                                 -9-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 11 of 95



consistent position to Lynk that unidentified third parties, not Home Depot, were responsible for

the infringement of Lynk’s intellectual property by Home Depot’s private label products.

       36.     On February 15, 2018, Mr. Miskin replied that Home Depot could share Lynk’s

confidential business information with third parties so long as those third parties also agreed to the

NDA with Lynk. See id.

       37.     Between February 15, 2018, and March 2, 2018, Mr. Miskin contacted Mr. Nesbitt

multiple times to try to get Home Depot to sign an NDA with or without other third parties. But

Home Depot would not budge, and refused to sign an NDA under any circumstances.

       38.     Upon information and belief, at least since 2018 when Lynk first provided notice

of its patent portfolio, Home Depot has studied and focused on the benefits of Lynk’s patented

technologies in Home Depot’s private label LED lighting products.

       39.     Upon information and belief, Home Depot knows about the many benefits of

Lynk’s patented technology. As one non-limiting example, upon information and belief, Home

Depot has studied the benefits of user CCT and/or brightness selectable lighting including, but not

limited to, a reduction in carried models and SKUs—which, in turn, increases shelf space—due to

the integration of multiple CCT options into a single product, as opposed to carrying a different

model for each option. As a result, this also improves inventory control, reduces returns from

customers dissatisfied with a particular model’s color of light output, and ultimately reduces costs

for Home Depot and its suppliers. Indeed, Home Depot openly advertises Lynk’s patented CCT

selectable technology on its private label packages, marking its Commercial Electric and EcoSmart

products with “Adjust Color of Light with Integrated Switch”; and its Hampton Bay products with

“Adjust Color of Light with a Switch.” Home Depot and its shareholders have seen significant

increases in Home Depot’s profits as a result of its willful use of Lynk’s patent technology.




                                                -10-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 12 of 95



       40.     After failing to make any progress with Home Depot in 2018, Lynk struggled

significantly. Huge companies like Home Depot continued to expand its use of Lynk’s technology

without compensating Lynk. For a small American business like Lynk, it is a daunting proposition

when multi-billion dollar companies knowingly infringe patented technology.

       41.     Despite having received notice of Lynk’s patent portfolio in 2018, Home Depot

rapidly expanded its use of Lynk’s technology in its private label brands. Thus, on March 5, 2020,

Lynk again provided notice of infringement to Home Depot. Specifically, Lynk identified the

following Lynk patent numbers: U.S. Patent Nos. 8,148,905; 8,531,118; 8,648,539; 9,750,098;

9,807,827;   10,091,842;    10,154,551;   10,178,715;    10,349,379;   10,492,251;   10,492,260;

10,499,465; 10,517,149; and 10,537,001; and infringing product categories corresponding to those

patents. See Exhibits O and O-1 through O-6.

       42.     Lynk brought to Home Depot’s attention over 740 separate instances of

infringement on one or more of eight different combinations of 17 patents being used in products

sold by Home Depot.

       43.     On March 9, 2020, Lynk provided an updated notice of infringement correcting an

error on a patent number in the original March 5, 2020 list, for U.S. Patent No. 10,575,376, which

was originally listed as 10,573,376 in error. See Exhibit P.

       44.     On April 29, 2020, Home Depot was again notified of its infringement. More

specifically, in that letter, Lynk explicitly informed Home Depot that all of its CCT selectable

products infringe a number of Lynk patents including: U.S. Patent Nos. 10,349,479; 8,648,539;

9,750,098; 10,091,842; 10,154,551; 10,492,251; 10,492,260; 10,517,149; and 10,537,001. See

Exhibit Q. Lynk further explicitly informed Home Depot that all of its DoB and Integrated Driver

products infringe a number of Lynk patents including: U.S. Patent Nos. 10,154,551; 10,091,842;

10,492,251; and 10,517,149. Id. At that time, Lynk also specifically informed Home Depot that


                                               -11-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 13 of 95



its DoB products would infringe U.S. Patent No. 10,652,979, which, at that time, was an allowed

patent application that the United States Patent & Trademark Office had assigned a patent number.

Id.

       45.     On May 12, 2020, Home Depot was provided with another letter, in which Lynk

reiterated that Home Depot’s DoB products were infringing the ’979 Patent. See Exhibit R. At

that point, the ’979 Patent had issued as a patent. Moreover, Lynk also gave specific notice to

Home Depot of the allowed patent application corresponding with U.S. Patent No. 10,687,400 (the

“’400 Patent”). Lynk told Home Depot that its DoB and Integrated Driver products infringe the

’400 Patent. Id.

       46.     Moreover, on July 24, 2020, Lynk notified Home Depot that the patent application

corresponding with the ’783 Patent had been allowed, and that it would issue in a matter of weeks.

Lynk identified exemplary infringing products, and specifically informed Home Depot that all of

its CCT selectable products would infringe the claims of the ’783 Patent when it issued. See

Exhibit S.

       47.     During summer through fall 2020, Lynk tried again in good faith to negotiate an

agreement with Home Depot. In contrast to 2018, in 2020, Home Depot flip-flopped, and indicated

that it wanted to enter into an NDA with Lynk. Accordingly, the vast majority of summer 2020

was spent attempting to get Home Depot to sign a simple NDA. And, after spending considerable

time to just enter into an NDA, the parties’ negotiations ground to a halt.

       48.     On January 12, 2021, Lynk notified Home Depot that the patent application

corresponding with the ’341 Patent had been allowed, and that it would issue shortly. Lynk

identified exemplary infringing products, and specifically informed Home Depot that, inter alia,

all of its CCT selectable products would infringe the claims of the ’341 Patent when it issued. See

Exhibit T.


                                                -12-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 14 of 95



       49.     Specifically, when the parties began to address the substance of the parties’ dispute,

Lynk made it clear that it preferred to have Home Depot enter into a Master License Agreement

for its private label branded LED lighting products because Home Depot sources many of its

private label LED lighting products from a number of different low labor cost international

manufacturers and/or suppliers. Lynk explained to Home Depot that the prospect of negotiating

with a rotating cast of international vendors was unacceptable, and frankly, unnecessary, given

that Home Depot was stocking all of the infringing products on its own shelves. Home Depot

refused Lynk’s proposal for a Master License Agreement, claiming that patent infringement is

solely an issue for its suppliers to resolve with Lynk.

       50.     Upon information and belief, over the course of Lynk’s extensive negotiations with

Home Depot in an attempt to be fairly compensated for its patented technology, Home Depot has

continued its willful infringement of, and sale of existing products incorporating, inter alia, Lynk’s

CCT and brightness selectable, DoB, and Integrated Driver patents. In fact, Home Depot has

actually increased the number of private label product lines using Lynk’s patent technology. Two

such exemplary products, the Hampton Bay 11 in. Glacier Decorative Border 3000K 4000K

5000K Selectable LED Flush Mount Ceiling Light 910 Lumens Dimmable (SKU: 1002 655 448)

(left) and the Hampton Bay 12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush

Mount Ceiling Light 910 Lumens Dimmable Energy Star (SKU: 1002 640 558) (right), are shown

immediately below:




                                                -13-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 15 of 95




        51.     In short, Home Depot cannot avoid liability simply because it sells private label

products. Because Home Depot has its infringing private label LED products manufactured and

sells them in its stores, it must compensate Lynk for the use of its patented technology. Home

Depot’s position that it can push its infringement issues off onto its rotating cast of manufacturers

and/or suppliers is untenable and contrary to patent infringement law.

        52.     Home Depot is and has been willfully infringing many of Lynk’s patents for years

and attempting to transfer its legal responsibilities off to its suppliers with no regard for the ongoing

burden it presents to a small business like Lynk. Lynk therefore brings this legal action so that

Home Depot will finally take responsibility for its use of Lynk’s technology in its private label

brands including Commercial Electric, Hampton Bay, EcoSmart, and the Home Decorators

Collection.

        53.     Lynk has invested almost three years in attempting to resolve Home Depot’s

infringement of Lynk’s patents without litigation, but has been left with no other option but to file

the present lawsuit.




                                                  -14-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 16 of 95



                                    THE PATENTS-IN-SUIT

       54.      On November 26, 2019, the ’251 Patent, entitled “AC Light Emitting Diode and

AC LED Drive Methods and Apparatus,” was duly and legally issued by the United States Patent

and Trademark Office. A true and accurate copy of the ’251 Patent is attached hereto as Exhibit

A.

       55.      On August 25, 2020, the ’783 Patent, entitled “Color Temperature Controlled and

Low THD LED Lighting Devices and Systems and Methods of Driving the Same,” was duly and

legally issued by the United States Patent and Trademark Office. A true and accurate copy of the

’783 Patent is attached hereto as Exhibit B.

       56.      On October 2, 2018, the ’842 Patent, entitled “AC Light Emitting Diode and AC

LED Drive Methods and Apparatus,” was duly and legally issued by the United States Patent and

Trademark Office. A true and accurate copy of the ’842 Patent is attached hereto as Exhibit C.

       57.      On February 23, 2021, the ’341 Patent, entitled “Multi-voltage and multi-brightness

LED lighting devices and methods of using same,” was duly and legally issued by the United

States Patent and Trademark Office. A true and accurate copy of the ’341 Patent is attached hereto

as Exhibit D.

       58.      On January 14, 2020, the ’001 Patent, entitled “Multi-voltage and Multi-brightness

LED Lighting Devices and Methods of Using Same,” was duly and legally issued by the United

States Patent and Trademark Office. A true and accurate copy of the ’001 Patent is attached hereto

as Exhibit E.

       59.      On July 9, 2019, the ’479 Patent, entitled “Color Temperature Controlled and Low

THD LED Lighting Devices and Systems and Methods of Driving the Same,” was duly and legally

issued by the United States Patent and Trademark Office. A true and accurate copy of the ’479

Patent is attached hereto as Exhibit F.


                                               -15-
          Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 17 of 95



          60.   On May 12, 2020, the ’979 Patent, entitled “LED Lighting System,” was duly and

legally issued by the United States Patent and Trademark Office. A true and accurate copy of the

’979 Patent is attached hereto as Exhibit G.

          61.   On December 11, 2018, the ’551 Patent, entitled “AC Light Emitting Diode and

AC LED Drive Methods and Apparatus,” was duly and legally issued by the United States Patent

and Trademark Office. A true and accurate copy of the ’551 Patent is attached hereto as Exhibit

H.

          62.   On December 24, 2019, the ’149 Patent, entitled “AC Light Emitting Diode and

AC LED Drive Methods and Apparatus,” was duly and legally issued by the United States Patent

and Trademark Office. A true and accurate copy of the ’149 Patent is attached hereto as Exhibit

I.

          63.   The Patents-in-Suit represent Lynk’s significant investment into the LED space,

including decades of research. Lynk has been on the forefront of LED development for nearly

twenty years and has over 35 issued patents to show for its efforts.

                                  FIRST CAUSE OF ACTION

                               (Infringement of the ’251 Patent)

          64.   Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 63 as if set forth herein.

          65.   Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claim 11 of the ’251 Patent. The infringing products include at

least:1




1
     None of the causes of actions in this Complaint accuse any Home Depot private label products
     manufactured by Feit Electric, Inc.


                                                  -16-
          Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 18 of 95




                                       Commercial Electric2

    13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount            SKU: 1003 334 178

    13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount         SKU: 1003 334 179

    4 in. Matte White Integrated LED Recessed Trim 5-ways                   SKU: 1002 936 200

    8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim         SKU: 1004 330 905

    6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
    Light Feature 670 Lumens 11-Watt Dimmable

    5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                 SKU: 1002 936 204

    6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
    Configurations in One Fixture High Ceiling Output Dimmable




    Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




2
      The URL address for each of the products is set forth in the charts attached hereto as Exhibit
      U.


                                                 -17-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 19 of 95




                                 Commercial Electric2




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit



                                         -18-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 20 of 95




                                 Commercial Electric2

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                    Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K


                                         -19-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 21 of 95




                                     Hampton Bay

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                          -20-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 22 of 95




                                            EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED                    SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT            SKU: 1004 511 049




                                       Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       66.     The products identified above feature the correlated color temperature (“CCT”)

selectable technology set forth in certain claims of the ’251 Patent. For instance, as described by

the exemplary marketing and instructional materials and photograph below, the Commercial

Electric Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light Closet Laundry

Basement 810 Lumens 3000K 4000K 5000K (SKU: 1002 312 164), is, as recited in claim 11 of

the ’251 Patent, an “LED lighting system” comprising:

               an LED circuit array having a plurality of LED circuits, each LED
               circuit of the plurality of LED circuits comprising at least one LED;


                                               -21-
 Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 23 of 95



        an active current limiting device connected in series to at least one
        of the plurality of LED circuits; and

        an LED driver connected to the LED circuit array, wherein the LED
        driver has an input of a first voltage and a first frequency and
        provides an output of a second voltage, wherein the first voltage is
        an AC voltage;

        wherein an LED of at least one of the plurality of LED circuits in
        the LED circuit array is coated or doped with at least one of a
        phosphor, nano-crystals, or a light changing or enhancing substance,
        at least one of the coated or doped LEDs in the LED circuit array
        producing a different color of light than another coated or doped
        LED in the LED circuit array.


                                                                       120 VAC Socket
                                                                         Connector




LEDs (color 1)

                                               LEDs (color 2)




                                       Driver




                                        -22-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 24 of 95



        67.     In addition, Home Depot imports, offers for sale, and sells certain private label LED

lights, which directly infringes at least Claim 13 of the ’251 Patent. The infringing products

include at least:

                                       Commercial Electric

 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

 11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount SKU: 1000 053 226
 with Frosted White Glass Shade

 11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush Mount SKU: 696 626
 with Frosted White Glass Shade

 11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1000 053 218
 Mount with Frosted White Glass Shade

 11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 697 388
 Mount with Frosted White Glass Shade

 9 in. Oil Rubbed Bronze LED Flush Mount                                     SKU: 1000 054 718

 9 in. Brushed Nickel LED Flush Mount                                        SKU: 1000 054 715

 9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush SKU: 1000 054 719
 Mount with White Acrylic Shade

 Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens SKU: 1002 424 296
 4000K Bright White Closet Basement Utility

 7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture SKU: 1001 615 888
 Modern Smooth Cover 810 Lumens 4000K Bright White

 4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
 Lumen Recessed Lighting Kit, 3000/4000/5000K

 Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600 SKU: 1001 258 405
 Lumens 22-Watt 4000K Bright White No Bulbs




                                                -23-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 25 of 95




                                    Hampton Bay

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

13 in. 180-Watt Equivalent White Integrated LED Flush Mount with SKU: 1001 834 980
Frosted Glass Shade

180-Watt Equivalent White LED Ceiling Flush Mount                SKU: 1003 239 942

13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1001 720 362
Mount with Frosted Glass Shade

13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 1001 720 400
Mount with Frosted Glass Shade

11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED SKU: 1001 254 803
Flush Mount with White Glass Shade

11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED SKU: 1001 254 900
Flush Mount with White Glass Shade

Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture SKU: 1000 236 762
2200 Lumens 4000K Bright White

16 in. Bright White Round LED Flush Mount Ceiling Light Fixture SKU: 1000 236 729
1640 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated


                                        -24-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 26 of 95




                                     Hampton Bay

12 in. Round LED Flush Mount Light Pantry Laundry Closet Light SKU: 1000 236 597
1000 Lumens Dimmable 4000K Bright White


                                       EcoSmart

6 in. White Integrated LED Recessed Trim, 2700K Soft White    SKU: 1002 936 719




6 in. White Integrated LED Recessed Trim, 5000K Daylight      SKU: 1002 936 732

4 in. White Integrated LED Recessed Trim, Daylight            SKU: 1002 936 683

4 in. White Integrated LED Recessed Trim, Soft White          SKU: 1002 936 677


                                   Home Decorators

Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
Nickel Ceiling Fan with Light Kit




                                          -25-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 27 of 95




                                       Home Decorators

 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       68.    The products identified above feature the DoB technology set forth in certain claims

of the ’251 Patent. For instance, as shown by the exemplary photo below, the EcoSmart 6 in.

White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719), is, as recited in

claim 13 of the ’251 Patent, a “lighting system” comprising:

              a driver having an input and an output, the input receiving an input
              voltage from a mains power source and the output providing an
              output voltage, wherein the driver includes a bridge rectifier; and

              at least one LED circuit mounted on a reflective substrate, wherein
              the at least one LED circuit is connected to the output of the driver
              and has one or more LEDs connected in series or parallel sufficient
              to approximately match the input voltage or the output voltage of
              the driver.




                                              -26-
           Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 28 of 95




                                          Bridge Rectifier




                             Driver

                                                                           LEDs




                                                                  Reflective Substrate




       69.        Home Depot also actively induces infringement of at least Claims 11 and 13 of the

’251 Patent by selling each of the above-listed infringing products with accompanying instructions

for use.

       70.        Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       71.        Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       72.        The above-listed infringing products have no substantial, non-infringing uses.

       73.        Home Depot knew of the ’251 Patent and knew that the actions of an end user

would infringe at least Claims 11 and 13 of the ’251 Patent.

       74.        Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is at least liable to Lynk in an amount that compensates it for



                                                  -27-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 29 of 95



such infringement, which by law cannot be less than a reasonable royalty, together with interest

and costs as fixed by this Court under 35 U.S.C. § 284.

        75.     Home Depot’s infringement of the ’251 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

        76.     Home Depot has been aware that it infringes the ’251 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’251

Patent at least as early as November 26, 2019, when the ’251 Patent issued, through Home Depot’s

own freedom to operate analysis, initiated, in part, due to the communications Home Depot had

with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claims 11 and 13 of the ’251 Patent.

        77.     Home Depot’s infringement of the ’251 Patent has been willful.

        78.     Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’251 Patent.

                                SECOND CAUSE OF ACTION

                               (Infringement of the ’783 Patent)

        79.     Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 78 as if set forth herein.

        80.     Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claims 1, 8, and 17 of the ’783 Patent. The infringing products

include at least:

                                      Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount            SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount         SKU: 1003 334 179

 4 in. Matte White Integrated LED Recessed Trim 5-ways                   SKU: 1002 936 200


                                                  -28-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 30 of 95




                                   Commercial Electric

8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim   SKU: 1004 330 905

6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable

5/6 in. Matte White Integrated LED Recessed Trim 5-Ways           SKU: 1002 936 204

6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




                                            -29-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 31 of 95




                                 Commercial Electric

Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit




                                         -30-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 32 of 95




                                 Commercial Electric

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                    Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light


                                         -31-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 33 of 95




                                     Hampton Bay

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                          -32-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 34 of 95




                                           EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED                  SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT          SKU: 1004 511 049




                                       Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       81.    The products identified above feature the CCT selectable technology set forth in

certain claims of the ’783 Patent. For instance, as described by the exemplary marketing and

instructional materials and photograph below, the Commercial Electric Spin Light 7 in. White

Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810 Lumens 3000K 4000K

5000K (SKU: 1002 312 164), is, as recited in claim 8 of the ’783 Patent, an “LED lighting device”

comprising:

              at least one LED circuit having at least two LEDs, an LED of the at
              least two LEDs being configured to emit light of a different color



                                              -33-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 35 of 95



     temperature than at least one other LED of the at least two LEDs;
     and

     a switch configured to enable user selection of the different color
     temperatures of light to be emitted by the at least one LED circuit;

     wherein the color temperature is produced by at least one of the at
     least two LEDs,

     wherein the at least one LED circuit and the switch are integrated
     into the LED lighting device,

     wherein the LED lighting device is driven with an AC voltage
     source, and

     wherein the at least one LED circuit and the at least two LEDs are
     integrated on a single substrate.


                                                                    120 VAC Socket
                                                                      Connector




                   LEDs (color 1)

                                                                LEDs (color 2)




         Switch


                                           Substrate

                                    -34-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 36 of 95




       82.        Home Depot also actively induces infringement of at least Claims 1, 8, and 17 of

the ’783 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

       83.        Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       84.        Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       85.        The above-listed infringing products have no substantial non-infringing uses.

       86.        Home Depot knew of the ’783 Patent and knew that the actions of an end user

would infringe at least Claims 1, 8, and 17 of the ’783 Patent.

       87.        Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       88.        Home Depot’s infringement of the ’783 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

                                                 -35-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 37 of 95



        89.     Home Depot has been aware that it infringes the ’783 Patent since at least July 24,

2020. If not, Home Depot has elected to be willfully blind to its infringement of at least Claims 1,

8, and 17 of the ’783 Patent.

        90.     Home Depot’s infringement of the ’783 Patent has been willful.

        91.     Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’783 Patent.

                                 THIRD CAUSE OF ACTION

                                (Infringement of the ’842 Patent)

        92.     Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 91 as if set forth herein.

        93.     Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claims 33, 38, and 43 of the ’842 Patent. The infringing products

include at least:

                                      Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount               SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount            SKU: 1003 334 179

 4 in. Matte White Integrated LED Recessed Trim 5-ways                      SKU: 1002 936 200

 8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim            SKU: 1004 330 905

 6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
 Light Feature 670 Lumens 11-Watt Dimmable

 5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                    SKU: 1002 936 204




                                                  -36-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 38 of 95




                                 Commercial Electric

6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

                                         -37-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 39 of 95




                                 Commercial Electric

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit


                                         -38-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 40 of 95




                                  Commercial Electric

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                     Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K




                                          -39-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 41 of 95




                                   Hampton Bay

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                        -40-
       Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 42 of 95




                                         EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT        SKU: 1004 511 049




                                     Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       94.    The products identified above feature the CCT selectable technology set forth in

certain claims of the ’842 Patent. For instance, as described by the exemplary marketing and

instructional materials and photograph below, the Commercial Electric Spin Light 7 in. White

Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810 Lumens 3000K 4000K

5000K (SKU: 1002 312 164), is, as recited in claim 33 of the ’842 Patent, an “LED lighting

system” comprising:

              an LED circuit array having a plurality of different LED circuits,
              each LED circuit having at least one LED;



                                            -41-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 43 of 95



     an LED circuit driver, the LED circuit driver having an input of a
     first voltage and a first frequency, wherein the first voltage is an AC
     voltage;

     the LED circuit driver connected to at least one LED circuit of the
     plurality of different LED circuits and providing an output of a
     second voltage and a second frequency to the at least one LED
     circuit, wherein the second voltage is either a rectified DC voltage
     or a rectified AC voltage and wherein the second frequency of the
     output is a relatively higher frequency than the first frequency of the
     input;

     at least one LED in the LED circuit array being a different color than
     other LEDs in the LED circuit array; and

     the plurality of different LED circuits capable of being connected to
     the output of the LED circuit driver in parallel one LED circuit at a
     time.




                                                                      120 VAC Socket
                                                                        Connector




                                      -42-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 44 of 95



                                LEDs (color 1)

                                                                            LEDs (color 2)




                                                                       Driver


                      Switch


                                                        Substrate




       95.        Home Depot also actively induces infringement of at least Claims 33, 38, and 43

of the ’842 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

       96.        Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       97.        Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       98.        The above-listed infringing products have no substantial non-infringing uses.


                                                 -43-
         Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 45 of 95



         99.    Home Depot knew of the ’842 Patent and knew that the actions of an end user

would infringe at least Claims 33, 38, and 43 of the ’842 Patent.

         100.   Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

         101.   Home Depot’s infringement of the ’842 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

         102.   Home Depot has been aware that it infringes the ’842 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’842

Patent at least as early as October 2, 2018, when the ’842 Patent issued, through Home Depot’s

own freedom to operate analysis, initiated, in part, due to the communications Home Depot had

with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claims 33, 38, and 43 of the ’842 Patent.

         103.   Home Depot’s infringement of the ’842 Patent has been willful.

         104.   Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’842 Patent.

                                FOURTH CAUSE OF ACTION

                                (Infringement of the ’341 Patent)

         105.   Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 104 as if set forth herein.

         106.   Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claim 1 of the ’341 Patent. The infringing products include at

least:


                                                -44-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 46 of 95




                                   Commercial Electric

13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount      SKU: 1003 334 178

13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount   SKU: 1003 334 179

4 in. Matte White Integrated LED Recessed Trim 5-ways             SKU: 1002 936 200

8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim   SKU: 1004 330 905

6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable

5/6 in. Matte White Integrated LED Recessed Trim 5-Ways           SKU: 1002 936 204

6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




                                            -45-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 47 of 95




                                 Commercial Electric




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit



                                         -46-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 48 of 95




                                 Commercial Electric

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                    Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K


                                         -47-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 49 of 95




                                     Hampton Bay

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                          -48-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 50 of 95




                                           EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT            SKU: 1004 511 049




                                       Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       107.   The products identified above feature the CCT selectable technology set forth in

certain claims of the ’341 Patent. For instance, as described by the exemplary marketing and

instructional materials and photograph below, the Commercial Electric Spin Light 7 in. White

Selectable LED Flush Mount Ceiling Light Closet Laundry Basement 810 Lumens 3000K 4000K

5000K (SKU: 1002 312 164), is, as recited in claim 1 of the ’341 Patent, an “LED lighting device”

comprising:

              a first operating LED circuit and at least one additional LED circuit,




                                              -49-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 51 of 95



     at least one of the first operating LED circuit or the at least one
     additional LED circuit including at least two LEDs connected in
     either series or parallel, and

     the at least one additional LED circuit being configured to emit a
     different color light compared to the first operating LED circuit; and

     a switch capable of at least one of:

     (a) switching a voltage level input to at least one of the first
     operating LED circuit or the at least one additional LED circuit, or

     (b) switching the at least one additional LED circuit on or off,

     wherein (a) or (b) is selectable by a user switching the switch, and

     wherein the LED lighting device is configured to connect to an AC
     voltage power source.




                                                                        120 VAC Socket
                                                                          Connector




                                      -50-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 52 of 95



                                LEDs (color 1)

                                                                            LEDs (color 2)




                      Switch




       108.       Home Depot also actively induces infringement of at least Claim 1 of the ’341

Patent by selling each of the above-listed infringing products with accompanying instructions for

use.

       109.       Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       110.       Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       111.       The above-listed infringing products have no substantial non-infringing uses.


                                                 -51-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 53 of 95



        112.    Home Depot knew of the ’341 Patent and knew that the actions of an end user

would infringe at least Claim 1 of the ’341 Patent.

        113.    Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

        114.    Home Depot’s infringement of the ’341 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

        115.    Home Depot has been aware that it infringes the ’341 Patent since at least January

12, 2021. If not, Home Depot has elected to be willfully blind to its infringement of at least Claim

1 of the ’341 Patent.

        116.    Home Depot’s infringement of the ’341 Patent has been willful.

        117.    Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’341 Patent.

                                  FIFTH CAUSE OF ACTION

                                (Infringement of the ’001 Patent)

        118.    Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 117 as if set forth herein.

        119.    Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claims 1, 6, 11, and 16 of the ’001 Patent. The infringing products

include at least:

                                       Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount                SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount             SKU: 1003 334 179


                                                -52-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 54 of 95




                                   Commercial Electric

4 in. Matte White Integrated LED Recessed Trim 5-ways             SKU: 1002 936 200

8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim   SKU: 1004 330 905

6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable

5/6 in. Matte White Integrated LED Recessed Trim 5-Ways           SKU: 1002 936 204

6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




                                            -53-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 55 of 95




                                 Commercial Electric

Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit




                                         -54-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 56 of 95




                                 Commercial Electric

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                    Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light


                                         -55-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 57 of 95




                                     Hampton Bay

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                          -56-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 58 of 95




                                            EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT              SKU: 1004 511 049




                                        Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       120.    The products identified above feature the CCT selectable technology set forth in

certain claims of the ’001 Patent. For instance, as described by the exemplary marketing materials

below, the Commercial Electric 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount

(SKU: 1003 334 178), is, as recited in claim 1 of the ’001 Patent, an “LED lighting device”

comprising:

               a first operating LED circuit and at least one additional LED circuit,
               wherein at least one of the first operating LED circuit or the at least
               one additional LED circuit includes at least two LEDs connected in
               either series or parallel;



                                                -57-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 59 of 95



     a switch that is selectable by a user and configured to at least one of
     independently switch on or off at least one of the first LED circuit
     or the at least one additional LED circuit, or switch at least one of
     the first LED circuit or the at least one additional LED circuit to a
     different level of brightness;

     a driver connected to the first operating LED circuit and the at least
     one LED circuit;

     wherein the LED lighting device is configured to connect to an AC
     mains power source;

     wherein the driver has an output voltage lower than the AC mains
     power source and increases a frequency to be higher than the AC
     mains power source frequency; and

     wherein the first operating LED circuit and the at least one
     additional LED circuit both have a forward voltage of 6V or greater.




                                                                     120 VAC Socket
                                                                       Connector




                                      -58-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 60 of 95



                                LEDs (circuit 1)

                                                                            LEDs (circuit 2)




                                                                       Driver


                      Switch


                                                          Substrate




       121.       Home Depot also actively induces infringement of at least Claims 1, 6, 11, and 16

of the ’001 Patent by selling each of the above-listed infringing products with accompanying

instructions for use.

       122.       Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       123.       Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.


                                                   -59-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 61 of 95



       124.    The above-listed infringing products have no substantial non-infringing uses.

       125.    Home Depot knew of the ’001 Patent and knew that the actions of an end user

would infringe at least Claims 1, 6, 11, and 16 of the ’001 Patent.

       126.    Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       127.    Home Depot’s infringement of the ’001 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

       128.    Home Depot has been aware that it infringes the ’001 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’001

Patent at least as early as January 14, 2020, when the ’001 Patent issued, through Home Depot’s

own freedom to operate analysis, initiated, in part, due to the communications Home Depot had

with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claims 1, 6, 11, and 16 of the ’001 Patent.

       129.    Home Depot’s infringement of the ’001 Patent has been willful.

       130.    Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’001 Patent.




                                                -60-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 62 of 95



                                  SIXTH CAUSE OF ACTION

                                (Infringement of the ’479 Patent)

       131.    Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 130 as if set forth herein.

       132.    Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claims 2 and 9 of the ’479 Patent. The infringing products include,

without limitation:

                                       Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount               SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount            SKU: 1003 334 179

 4 in. Matte White Integrated LED Recessed Trim 5-ways                      SKU: 1002 936 200

 8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim            SKU: 1004 330 905

 6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
 Light Feature 670 Lumens 11-Watt Dimmable

 5/6 in. Matte White Integrated LED Recessed Trim 5-Ways                    SKU: 1002 936 204

 6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
 Configurations in One Fixture High Ceiling Output Dimmable




                                                -61-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 63 of 95




                                 Commercial Electric




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable


                                         -62-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 64 of 95




                                 Commercial Electric

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze


                                         -63-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 65 of 95




                                     Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K




                                          -64-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 66 of 95




                                   Hampton Bay

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K




                                        -65-
       Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 67 of 95




                                          EcoSmart

 150-Watt Equivalent PAR38 Dimmable ENERGY STAR CEC LED SKU: 1004 511 060
 Light Bulb Selectable CCT (2700K-3000K-5000K)

 60-Watt Equivalent A19 Dimmable LED Light Bulb, Selectable CCT         SKU: 1004 511 049




                                      Home Decorators

 Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
 Nickel Ceiling Fan with Light Kit

       133.   The products identified above feature the CCT and brightness selectable technology

set forth in certain claims of the ’479 Patent. For instance, as described by the exemplary

marketing materials below, the Commercial Electric 13 in. Brushed Nickel Color Changing LED

Ceiling Flush Mount (SKU: 1003 334 178), is, as recited in claim 9 of the ’479 Patent, an “LED

lighting system” comprising:

              a first LED circuit having at least two LEDs;

              a first switch configured to be controlled by a user to control an
              amount of voltage or current that flows through the at least two
              LEDs; and


                                             -66-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 68 of 95



     a second switch that allows the first LED circuit to be disconnected
     from the AC voltage source and a second LED circuit to be
     connected to an AC voltage source;

     wherein the first LED circuit provides light of a different level of
     brightness in response to adjustment of the first switch; and

     wherein the LED lighting system is driven with the AC voltage
     source.




                                    -67-
           Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 69 of 95




           134.   Home Depot also actively induces infringement of at least Claims 2 and 9 of the

’479 Patent by selling each of the above-listed infringing products with accompanying instructions

for use.

           135.   Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

           136.   Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

           137.   The above-listed infringing products have no substantial non-infringing uses.

           138.   Home Depot knew of the ’479 Patent and knew that the actions of an end user

would infringe at least Claims 2 and 9 of the ’479 Patent.

           139.   Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                                 -68-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 70 of 95



       140.    Home Depot’s infringement of the ’479 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

       141.    Home Depot has been aware that it infringes the ’479 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’479

Patent at least as early as July 9, 2019, when the ’479 Patent issued, through Home Depot’s own

freedom to operate analysis, initiated, in part, due to the communications Home Depot had with

Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement of at

least Claims 2 and 9 of the ’479 Patent.

       142.    Home Depot’s infringement of the ’479 Patent has been willful.

       143.    Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’479 Patent.

                               SEVENTH CAUSE OF ACTION

                               (Infringement of the ’979 Patent)

       144.    Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 143 as if set forth herein.

       145.    Home Depot imports, offers for sale, and sells certain private label LED lights,

which directly infringes at least Claim 7 of the ’979 Patent. The infringing products include,

without limitation:

                                      Commercial Electric

 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

 11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount SKU: 1000 053 226
 with Frosted White Glass Shade

 11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush Mount SKU: 696 626
 with Frosted White Glass Shade



                                               -69-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 71 of 95




                                 Commercial Electric

11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1000 053 218
Mount with Frosted White Glass Shade

11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 697 388
Mount with Frosted White Glass Shade

9 in. Oil Rubbed Bronze LED Flush Mount                         SKU: 1000 054 718

9 in. Brushed Nickel LED Flush Mount                            SKU: 1000 054 715

9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush SKU: 1000 054 719
Mount with White Acrylic Shade

Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens SKU: 1002 424 296
4000K Bright White Closet Basement Utility

7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600 SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs


                                       Hampton Bay

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                          -70-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 72 of 95




                                    Hampton Bay




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

13 in. 180-Watt Equivalent White Integrated LED Flush Mount with SKU: 1001 834 980
Frosted Glass Shade

180-Watt Equivalent White LED Ceiling Flush Mount                SKU: 1003 239 942

13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1001 720 362
Mount with Frosted Glass Shade

13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 1001 720 400
Mount with Frosted Glass Shade

11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED SKU: 1001 254 803
Flush Mount with White Glass Shade

11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED SKU: 1001 254 900
Flush Mount with White Glass Shade

Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture SKU: 1000 236 762
2200 Lumens 4000K Bright White

16 in. Bright White Round LED Flush Mount Ceiling Light Fixture SKU: 1000 236 729
1640 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated

12 in. Round LED Flush Mount Light Pantry Laundry Closet Light SKU: 1000 236 597
1000 Lumens Dimmable 4000K Bright White




                                        -71-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 73 of 95




                                       EcoSmart

6 in. White Integrated LED Recessed Trim, 2700K Soft White   SKU: 1002 936 719




6 in. White Integrated LED Recessed Trim, 5000K Daylight     SKU: 1002 936 732

4 in. White Integrated LED Recessed Trim, Daylight           SKU: 1002 936 683

4 in. White Integrated LED Recessed Trim, Soft White         SKU: 1002 936 677


                                   Home Decorators

Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
Nickel Ceiling Fan with Light Kit




                                          -72-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 74 of 95




                                       Home Decorators

 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       146.   The products identified above feature the DoB technology set forth in certain claims

of the ’979 Patent. For instance, as shown by the exemplary photos below, the EcoSmart 6 in.

White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719), is, as recited in

claim 7 of the ’979 Patent, an “LED lighting system” comprising:

              a lighting device configured to be connected directly to a mains AC
              voltage power source, wherein the lighting device comprises:

              an LED circuit comprising two or more LEDs connected together in
              series to match a forward voltage drop of the mains AC power
              source,

              an LED driver circuit comprising a driver integrated circuit, a bridge
              rectifier, and a capacitor,




                                              -73-
Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 75 of 95



     wherein the driver integrated circuit, the bridge rectifier, the
     capacitor, and the LEDs are all mounted on a single insulating
     substrate, and

     wherein the LED driver circuit comprises an input configured to
     receive a first AC voltage from the mains AC voltage power source
     and to provide a DC voltage output to the LEDs; and

     a first lens covering the lighting device.
                                    Capacitors

              Bridge Rectifier




             Driver
                                                             LEDs




                        Driver IC
                                                   Insulating Substrate




                                                  Diffuser Lens




                                        -74-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 76 of 95



       147.       Home Depot also actively induces infringement of at least Claim 7 of the ’979

Patent by selling each of the above-listed infringing products with accompanying instructions for

use.

       148.       Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       149.       Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       150.       The above-listed infringing products have no substantial non-infringing uses.

       151.       Home Depot knew of the ’979 Patent and knew that the actions of an end user

would infringe at least Claim 7 of the ’979 Patent.

       152.       Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       153.       Home Depot’s infringement of the ’979 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

       154.       Home Depot has been aware that it infringes the ’979 Patent since at least April 29,

2020. If not, Home Depot has elected to be willfully blind to its infringement of at least Claim 7

of the ’979 Patent.

       155.       Home Depot’s infringement of the ’979 Patent has been willful.

       156.       Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’979 Patent.




                                                  -75-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 77 of 95



                                EIGHTH CAUSE OF ACTION

                               (Infringement of the ’551 Patent)

       157.    Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 156 as if set forth herein.

       158.    Home Depot imports, offers for sale, and sells certain private label LED lighting

products, which directly infringes at least Claims 1 and 5 of the ’551 Patent. The infringing

products include, without limitation:

                                        Commercial Electric

 Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
 Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

 11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount SKU: 1000 053 226
 with Frosted White Glass Shade

 11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush Mount SKU: 696 626
 with Frosted White Glass Shade

 11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1000 053 218
 Mount with Frosted White Glass Shade

 11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 697 388
 Mount with Frosted White Glass Shade

 9 in. Oil Rubbed Bronze LED Flush Mount                                 SKU: 1000 054 718

 9 in. Brushed Nickel LED Flush Mount                                    SKU: 1000 054 715

 9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush SKU: 1000 054 719
 Mount with White Acrylic Shade

 Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens SKU: 1002 424 296
 4000K Bright White Closet Basement Utility

 7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture SKU: 1001 615 888
 Modern Smooth Cover 810 Lumens 4000K Bright White

 4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
 Lumen Recessed Lighting Kit, 3000/4000/5000K

 Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600 SKU: 1001 258 405
 Lumens 22-Watt 4000K Bright White No Bulbs

                                               -76-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 78 of 95




                                    Hampton Bay

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

13 in. 180-Watt Equivalent White Integrated LED Flush Mount with SKU: 1001 834 980
Frosted Glass Shade

180-Watt Equivalent White LED Ceiling Flush Mount                SKU: 1003 239 942

13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1001 720 362
Mount with Frosted Glass Shade

13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 1001 720 400
Mount with Frosted Glass Shade

11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED SKU: 1001 254 803
Flush Mount with White Glass Shade

11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED SKU: 1001 254 900
Flush Mount with White Glass Shade

Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture SKU: 1000 236 762
2200 Lumens 4000K Bright White




                                        -77-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 79 of 95




                                     Hampton Bay

16 in. Bright White Round LED Flush Mount Ceiling Light Fixture SKU: 1000 236 729
1640 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated

12 in. Round LED Flush Mount Light Pantry Laundry Closet Light SKU: 1000 236 597
1000 Lumens Dimmable 4000K Bright White


                                       EcoSmart

6 in. White Integrated LED Recessed Trim, 2700K Soft White     SKU: 1002 936 719




6 in. White Integrated LED Recessed Trim, 5000K Daylight       SKU: 1002 936 732

4 in. White Integrated LED Recessed Trim, Daylight             SKU: 1002 936 683

4 in. White Integrated LED Recessed Trim, Soft White           SKU: 1002 936 677


                                   Home Decorators

Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
Nickel Ceiling Fan with Light Kit

Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk SKU: 1002 067 336
to Dawn Wall Lantern Sconce




                                          -78-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 80 of 95




                                        Home Decorators




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       159.   The products identified above feature the DoB technology set forth in certain claims

of the ’551 Patent. For instance, as shown by the exemplary photos below, the EcoSmart 6 in.

White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719), is, as recited in

claim 1 of the ’551 Patent, an “LED lighting system” comprising:

              an LED circuit having at least one LED;

              a bridge rectifier;

              at least one capacitor;

              a driver connected to the bridge rectifier;

              the driver, bridge rectifier, at least one capacitor and at least one
              LED circuit all mounted on a reflective substrate,

              the driver providing rectified AC voltage and current to the LED
              circuit,

              the driver having an input of a first rectified AC voltage and a first
              frequency from a mains power source.

                                               -79-
           Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 81 of 95



                                             Capacitors


                          Bridge Rectifier




                          Driver
                                                                           LEDs




                                                                  Reflective Substrate




       160.       Home Depot also actively induces infringement of at least Claims 1 and 5 of the

’551 Patent by selling each of the above-listed infringing products with accompanying instructions

for use.

       161.       Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       162.       Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       163.       The above-listed infringing products have no substantial non-infringing uses.

       164.       Home Depot knew of the ’551 Patent and knew that the actions of an end user

would infringe at least Claims 1 and 5 of the ’551 Patent.

       165.       Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such



                                                 -80-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 82 of 95



infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

        166.    Home Depot’s infringement of the ’551 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

        167.    Home Depot has been aware that it infringes the ’551 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’551

Patent at least as early as December 11, 2018, when the ’551 Patent issued, through Home Depot’s

own freedom to operate analysis, initiated, in part, due to the communications Home Depot had

with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claims 1 and 5 of the ’551 Patent.

        168.    Home Depot’s infringement of the ’551 Patent has been willful.

        169.    Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’551 Patent.

                                 NINTH CAUSE OF ACTION

                                (Infringement of the ’149 Patent)

        170.    Lynk incorporates by reference and realleges each and every allegation of

Paragraphs 1 through 169 as if set forth herein.

        171.    Home Depot imports, offers for sale, and sells certain private label LED lighting

products, which directly infringes at least Claim 1 of the ’149 Patent. The infringing products

include at least:

                                      Commercial Electric

 13 in. Brushed Nickel Color Changing LED Ceiling Flush Mount             SKU: 1003 334 178

 13 in. Oil Rubbed Bronze Color Changing LED Ceiling Flush Mount          SKU: 1003 334 179




                                                 -81-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 83 of 95




                                   Commercial Electric

4 in. White Flush Round Wet Rated LED Integrated Recessed Lighting SKU: 1005 591 796
Kit

4 in. Matte White Integrated LED Recessed Trim 5-ways             SKU: 1002 936 200

8 in. Selectable Integrated LED Recessed Retrofit Trimless Trim   SKU: 1004 330 905

6 in. Selectable CCT Integrated LED Recessed Light Trim with Night SKU: 1003 456 565
Light Feature 670 Lumens 11-Watt Dimmable

5/6 in. Matte White Integrated LED Recessed Trim 5-Ways           SKU: 1002 936 204

6 in. Selectable Integrated LED Recessed Trim Downlight 30 SKU: 1002 948 990
Configurations in One Fixture High Ceiling Output Dimmable




Easy-Up 6 in. Deep Baffle Color Selectable Canless LED Recessed Kit SKU: 1003 240 066




                                            -82-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 84 of 95




                                 Commercial Electric




Spin Light 7 in. White Selectable LED Flush Mount Ceiling Light SKU: 1002 312 164
Closet Laundry Basement 810 Lumens 3000K 4000K 5000K

Augusta 50 in. x 15 in. Low Profile LED Ceiling Light in Black, SKU: 1005 179 103
Washed Gray Frame 4000 Lumens 3000K 4000K 5000K Dimmable

1 ft. x 4 ft. 50W Dimmable White Integrated LED Edge-Lit Deco Flat SKU: 1002 632 077
Panel Flush Mount Ceiling Light with CCT

11 in. 12.5W Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 076
Panel Flush Mount Ceiling Light with Color Changing CCT

15 in. 22.5-Watt Dimmable White Integrated LED Edge-Lit Round Flat SKU: 1002 632 072
Panel Flush Mount Ceiling Light w/ Color Changing CCT

11 in. 120-Watt Equivalent Satin Bronze Integrated LED Flush Mount SKU: 1000 053 226
with Frosted White Glass Shade

13 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 1000 054 713
Mount with White Glass Shade

11 in. 60-Watt Equivalent Brushed Nickel Integrated LED Flush Mount SKU: 696 626
with Frosted White Glass Shade

11 in. 120-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1000 053 218
Mount with Frosted White Glass Shade



                                         -83-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 85 of 95




                                 Commercial Electric

11 in. 60-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 697 388
Mount with Frosted White Glass Shade

9 in. Oil Rubbed Bronze LED Flush Mount                            SKU: 1000 054 718

9 in. Brushed Nickel LED Flush Mount                               SKU: 1000 054 715

9 in. 120-Watt Equivalent White Integrated LED Mushroom Flush SKU: 1000 054 719
Mount with White Acrylic Shade

Ultra Slim Square 4 in. Color Selectable New Construction and SKU: 1004 655 268
Remodel Canless Recessed Integrated LED Kit

Slim Baffle 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 270
Canless Recessed Integrated LED Kit

Slim Directional 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 273
Canless Recessed Integrated LED Kit

Ultra-Spot 4 in. Selectable New Construction and Remodel Color SKU: 1004 658 319
Canless Recessed Integrated LED Kit

6 in. White True Baffle Round Selectable CCT, LED Integrated High SKU: 1004 658 318
Lumen Recessed Lighting Kit, 2700/3000/3500/4000/5000K

4 in. White True Baffle Round Selectable CCT LED Integrated High SKU: 1004 658 321
Lumen Recessed Lighting Kit, 3000/4000/5000K

Slim Directional 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 282
Canless Recessed Integrated LED Kit

Slim Baffle 6 in. Color Selectable New Construction and Remodel SKU: 1004 655 279
Canless Recessed Integrated LED Kit

Ultra Slim 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 266
Canless Recessed Integrated LED Kit

Slim Baffle 3 in. Color Selectable New Construction and Remodel SKU: 1004 655 284
Canless Integrated LED Recessed Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 277
Canless Recessed Integrated LED Kit

Ultra Slim 4 in. Color Selectable New Construction and Remodel SKU: 1004 655 281
Canless Recessed Integrated LED Kit Oil Rubbed Bronze




                                          -84-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 86 of 95




                                  Commercial Electric

12 in. Adjustable Motion Sensor LED Flush Mount Ceiling Light 1000 SKU: 1002 662 065
Lumens Direct Wire 4000K

Spin Light 5 in. White LED Flush Mount Ceiling Light 600 Lumens SKU: 1002 424 296
4000K Bright White Closet Basement Utility

4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K SKU: 1002 760 845
Bright White 3200 Lumens Linkable 5 ft. Cord Included

4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K SKU: 1000 532 467
Bright White 3200 Lumens Linkable 5 ft. Cord Included

Moroccan 48 in. x 10 in. Flush Mount Integrated LED Ceiling Light in SKU: 1005 179 080
Dark Bronze 4000 Lumens 3000K 4000K 5000K Dimmable

40 in. 64-Watt Equivalent Integrated LED Black Brushed Nickel Shop SKU: 1001 833 893
Light with Bluetooth Speakers 3500 Lumens 4000K

4 ft. 64-Watt Equivalent White Integrated LED Shop Light 4000K SKU: 1000 532 467
Bright White 3200 Lumens Linkable 5 ft. Cord Included

4 ft. 1-Light 30-Watt White Integrated Utility LED Shop Light with SKU: 1001 698 107
Pull Chain

3 ft. 1-Light 30-Watt Equivalent White Integrated Utility LED Shop SKU: 1003 235 453
Light with Power Cord

4 ft. 20-Watt Plug-in Direct Wire Integrated LED White Linkable Strip SKU: 1001 391 348
Light Fixture 1800 Lumens 4000K Bright White

2 ft. 10-Watt Plug-in Direct Wire Integrated LED White Linkable Strip SKU: 1001 390 177
Light Fixture 900 Lumens 4000K Bright White

Direct Wire Power 2 ft. 34-Watt Equivalent Integrated LED White SKU: 1001 390 037
Strip Light Fixture 4000K Bright White 1800 Lumens

Low Profile 4 ft. 3600 Lumens Integrated LED White Wraparound SKU: 1001 361 676
Ceiling Light Direct Wire 4000K Bright White

7 in. Low Profile Round LED Flush Mount Ceiling Light Fixture SKU: 1001 615 888
Modern Smooth Cover 810 Lumens 4000K Bright White

Spin Light 11 in. LED Flush Mount Ceiling Light High Output 1600 SKU: 1001 258 405
Lumens 22-Watt 4000K Bright White No Bulbs

Direct Wire 12 in. LED White Under Cabinet Light                    SKU: 1001 192 583



                                          -85-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 87 of 95




                                  Commercial Electric

18 in. LED Direct Wire Under Cabinet Light                          SKU: 1001 217 444

24 in. LED White Direct Wire Under Cabinet Light                    SKU: 1001 217 457

9 in. LED White Direct Wire Under Cabinet Light                     SKU: 1001 217 466

9 in. LED Under Cabinet Light Plug-in Linkable Dimmer Switch SKU: 1003 580 934
Captive Mounting Screws 250 Lumens 2700K 3000K 4000K


                                     Hampton Bay

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 329
LED Landscape Spot Light

9.8-Watt Black Adjustable Light Color Outdoor Integrated LED SKU: 1003 535 735
Landscape Flood Light

17-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 345
LED Landscape Flood Light

9.8-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 453 321
LED Landscape Flood Light

4.5-Watt Millennium Black Adjustable Light Color Outdoor Integrated SKU: 1003 452 837
LED Landscape Flood Light

Mission Industrial 48 in. x 15 in. Brushed Nickel LED Flush Mount SKU: 1002 640 555
Light High Output 5500 Lumens 3000K 4000K 5000K

Mission Industrial 48 in. x 10 in. Rectangle Brushed Nickel LED Flush SKU: 1002 640 560
Mount Ceiling Light 3000 Lumens 3000K 4000K 5000K

Birds Nest Design 20 in. Round Black Selectable LED Flush Mount SKU: 1002 640 556
Ceiling Light 2000 Lumens Dimmable 3000K 4000K 5000K

Birds Nest Design 15 in. Round Black Selectable LED Flush Mount SKU: 1002 640 561
Ceiling Light 1500 Lumens Dimmable 3000K 4000K 5000K

16 in. Diamond Selectable LED Flush Mount Ceiling Light 1450 SKU: 1002 640 535
Lumens Dimmable 22-Watts 120V 3000K 4000K 5000K

12 in. Diamond Design 3000K 4000K 5000K Selectable LED Flush SKU: 1002 640 558
Mount Ceiling Light 910 Lumens Dimmable Energy Star




                                             -86-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 88 of 95




                                    Hampton Bay




11 in. Glacier Decorative Border 3000K 4000K 5000K Selectable LED SKU: 1002 655 448
Flush Mount Ceiling Light 910 Lumens Dimmable

12 in. White Round 1-Light Smart Wink Hub Selectable LED Flush SKU: 1001 621 495
Mount Light Dimmable Amazon Alexa Compatible 2700K-5000K

13 in. 180-Watt Equivalent White Integrated LED Flush Mount with SKU: 1001 834 980
Frosted Glass Shade

180-Watt Equivalent White LED Ceiling Flush Mount                SKU: 1003 239 942

13 in. 360-Watt Equivalent Brushed Nickel Integrated LED Flush SKU: 1001 720 362
Mount with Frosted Glass Shade

13 in. 360-Watt Equivalent Oil-Rubbed Bronze Integrated LED Flush SKU: 1001 720 400
Mount with Frosted Glass Shade

11 in. 120-Watt Equivalent Brushed Nickel Square Integrated LED SKU: 1001 254 803
Flush Mount with White Glass Shade

11 in. 120-Watt Equivalent Oil-Rubbed Bronze Square Integrated LED SKU: 1001 254 900
Flush Mount with White Glass Shade

Dimmable 20 in. Round White LED Flush Mount Ceiling Light Fixture SKU: 1000 236 762
2200 Lumens 4000K Bright White

16 in. Bright White Round LED Flush Mount Ceiling Light Fixture SKU: 1000 236 729
1640 Lumens 4000K 22-Watt Dimmable ENERGY STAR Rated

12 in. Round LED Flush Mount Light Pantry Laundry Closet Light SKU: 1000 236 597
1000 Lumens Dimmable 4000K Bright White


                                        -87-
      Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 89 of 95




                                     Hampton Bay

Brushed Nickel LED Oval Flush Mount                              SKU: 1000 021 230

Arctic Glacier White Large LED Flush Mount                       SKU: 1001 705 602

49 in. x 10 in. Traditional Rectangle Angled Lens LED Flush Mount SKU: 1000 532 454
Ceiling Light Dimmable 3000 Lumens 4000K

49 in. x 18 in. Traditional Rectangle Smooth Lens LED Flush Mount SKU: 1000 532 369
Ceiling Light Dimmable High Output 5500 Lumens 4000K


                                       EcoSmart

6 in. White Integrated LED Recessed Trim, 2700K Soft White       SKU: 1002 936 719




6 in. White Integrated LED Recessed Trim, 5000K Daylight         SKU: 1002 936 732

4 in. White Integrated LED Recessed Trim, Daylight               SKU: 1002 936 683

4 in. White Integrated LED Recessed Trim, Soft White             SKU: 1002 936 677


                                   Home Decorators

Ashby Park 44 in. White Color Changing Integrated LED Brushed SKU: 1004 065 044
Nickel Ceiling Fan with Light Kit




                                          -88-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 90 of 95




                                        Home Decorators

 Mauvo Canyon Collection 11 in. Black Outdoor Seeded Glass Dusk to SKU: 1002 067 336
 Dawn Wall Lantern Sconce




 Mauvo Canyon Collection 15.5 in. Black Outdoor Seeded Glass Dusk SKU: 1002 067 341
 to Dawn Wall Lantern Sconce

       172.    The products identified above feature the Integrated Driver technology set forth in

certain claims of the ’149 Patent. For instance, as shown by the exemplary photos below, the

EcoSmart 6 in. White Integrated LED Recessed Trim, 2700K Soft White (SKU: 1002 936 719),

is, as recited in claim 1 of the ’149 Patent, an “lighting system” comprising:

               A lighting system comprising:

               at least one LED circuit having a plurality of LEDs, wherein the
               plurality of LEDs includes same or different colored LEDs;

               a driver, wherein the driver includes at least one transistor and at
               least one capacitor; and

               a package, wherein the package is a heat sinking reflective material;

               the driver and the at least one LED circuit all mounted on the
               package; and


                                               -89-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 91 of 95



                  the driver is configured to receive an AC voltage from a mains
                  power source and provide a voltage and current to the at least one
                  LED circuit.
                                             Capacitors


                          Bridge Rectifier                Driver IC includes a
                                                          transistor




                         Driver

                                                                                 LEDs




                                                                        Package (i.e. heat sinking reflective material)




       173.       Home Depot also actively induces infringement of at least Claim 1 of the ’149

Patent by selling each of the above-listed infringing products with accompanying instructions for

use.

       174.       Home Depot aids, instructs, or otherwise acts with the intent to cause an end user

to use the above-listed infringing products in an infringing manner.

       175.       Upon information and belief, Home Depot further actively induces its third-party

vendors to infringe by making the above-listed infringing products according to Home Depot’s

specifications.

       176.       The above-listed infringing products have no substantial non-infringing uses.

       177.       Home Depot knew of the ’149 Patent and knew that the actions of an end user

would infringe at least Claim 1 of the ’149 Patent.



                                                   -90-
        Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 92 of 95



       178.    Lynk has been damaged as a result of the infringing conduct by Home Depot

alleged above. Thus, Home Depot is liable to Lynk in an amount that compensates it for such

infringement, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       179.    Home Depot’s infringement of the ’149 Patent has caused, and will continue to

cause, Lynk to suffer substantial and irreparable harm.

       180.    Home Depot has been aware that it infringes the ’149 Patent since at least March

5, 2020. Upon information and belief, Home Depot was aware of its infringement of the ’149

Patent at least as early as December 24, 2019, when the ’149 Patent issued, through Home Depot’s

own freedom to operate analysis, initiated, in part, due to the communications Home Depot had

with Mr. Miskin in 2018. If not, Home Depot has elected to be willfully blind to its infringement

of at least Claim 1 of the ’149 Patent.

       181.    Home Depot’s infringement of the ’149 Patent has been willful.

       182.    Lynk has complied with the marking requirements of 35 U.S.C. § 287 with respect

to the ’149 Patent.




                                               -91-
            Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 93 of 95



                                     PRAYER FOR RELIEF

        WHEREFORE, Lynk requests that:

        A.       The Court find that Home Depot has directly infringed the Patents-in-Suit and hold

Home Depot liable for such infringement;

        B.       The Court find that Home Depot has indirectly infringed the Patents-in-Suit by

inducing its customers to directly infringe the Patents-in-Suit and hold Home Depot liable for such

infringement;

        C.       The Court find that Home Depot has indirectly infringed the Patents-in-Suit by

contributing to Home Depot’s customers’ direct infringement of the Patents-in-Suit and hold

Home Depot liable for such infringement;

        D.       The Court award damages pursuant to 35 U.S.C. § 284 adequate to compensate

Lynk for Home Depot’s past infringement of the Patents-in-Suit, including both pre- and post-

judgment interest and costs as fixed by the Court;

        E.       The Court increase the damages to be awarded to Lynk by three times the amount

found by the jury or assessed by the Court;

        F.       The Court declare that this is an exceptional case entitling Lynk to its reasonable

attorneys’ fees under 35 U.S.C. § 285;

        G.       The Court grant injunctive relief permanently enjoining Home Depot from further

infringement of the Patents-in-Suit; and

        H.       The Court award such other relief as the Court may deem just and proper.

                                         JURY DEMAND

        Plaintiff Lynk Labs, Inc. hereby demands a trial by jury on every issue on which it is so

entitled.




                                                -92-
       Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 94 of 95



Dated: March 17, 2021                Respectfully submitted,

                              By:     /s/ Darlene F. Ghavimi
                                       Darlene F. Ghavimi
                                       TX Bar No. 24072114
                                       K&L GATES LLP
                                       2801 Via Fortuna, Suite 350
                                       Austin, Texas 78746
                                       Telephone: (512) 482-6800
                                       darlene.ghavimi@klgates.com

                                      Jim A. Shimota (admitted pro hac vice)
                                      Devon C. Beane (admitted pro hac vice)
                                      Nelson M. Hua (admitted pro hac vice)
                                      K&L GATES LLP
                                      70 West Madison Street, Suite 3300
                                      Chicago, Illinois 60602
                                      Telephone: (312) 372-1121
                                      Fax: (312) 827-8000
                                      jim.shimota@klgates.com
                                      devon.beane@klgates.com
                                      nelson.hua@klgates.com

                                      Attorneys for Plaintiff Lynk Labs, Inc.




                                    -93-
       Case 6:21-cv-00097-ADA Document 17 Filed 03/17/21 Page 95 of 95




                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, a true and correct copy of the foregoing document

was served on all counsel of record who have consented to electronic service via the Court’s

CM/ECF system.


                                                          /s/ Darlene F. Ghavimi
                                                           Darlene F. Ghavimi




                                              -94-
